Citation Nr: 1504483	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-32 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to November 1969.  He had service in Vietnam from March 1968 to March 1969, and his awards and decorations include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in June 2014.  A transcript of that hearing has been associated with the claims file.
 
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  There are no documents in the Veterans Benefits Management System.
 

FINDING OF FACT

The Veteran has current bilateral hearing loss related to his military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's DD 214 form indicates that he served in Vietnam and received the Combat Infantrymen Badge, as well as an Expert Infantry Badge.  He has competently and credibly reported noise exposure in service, both during training and while in Vietnam.  

The Veteran's service treatment records show that he had normal hearing upon entry to service.  He was then seen for reduced auditory acuity of the left ear, with persistent tinnitus, in April 1968, due to the firing of his weapon.  The Veteran's June 1969 separation examination subsequently showed normal hearing.  The Veteran was seen again for tinnitus while in service, in October 1969, where he was referred to a specialist due to his continued tinnitus following rifle fire.  An audiogram performed at that time showed hearing within normal limits; however, such testing also revealed a worsening in the Veteran's hearing since the entrance examination.
 
The Veteran later submitted a claim for service connection for his hearing loss in July 2010.  He was afforded a VA examination in connection with his claim in September 2010, which revealed current bilateral hearing loss as defined by VA. See 38 C.F.R. § 3.385.  The VA examiner opined that the Veteran's hearing loss represented the kind of hearing loss typically seen with noise exposure and stated that the Veteran's case history indicated that, by far, the largest dose of unprotected noise exposure was during military service.  At that time, the September 2010 VA examiner had not reviewed the Veteran's service treatment prior to providing her opinion; therefore, she also stated that, without reviewing military entry and separation examinations, it must be assumed that the hearing loss was started or aggravated in service.  In November 2010, however, after review of the service treatment, the same VA examiner provided an addendum opinion, which stated that, due to normal hearing thresholds at military entry and separation without significant threshold shifts, the Veteran's hearing loss was less likely as not caused by acoustic trauma during service.

The Veteran has also submitted a medical opinion letter from his private doctor, Dr. J.C. (initials used to protect privacy) dated in August 2012.  In that statement, Dr. J.C. described the Veteran's military history, as reported by the Veteran, performed an audiogram, and opined that it was more likely than not that the hearing loss was the result of the Veteran's in-service noise exposure.  

In January 2013, the Veteran submitted a second medical opinion from Dr. J.C. dated in January 2013, along with a waiver of the RO's initial consideration.  In that statement, Dr. J.C. noted that he had reviewed the Veteran's service treatment records and discussed the acoustic trauma that the Veteran experienced while in service, to include combat noise from small fire arms and mortars while in Vietnam, as well as an incident at Fort Dix where a rifle discharged near his left ear.  Dr. J.C. also noted the service treatment records showing that the Veteran sought treatment for continued tinnitus after the rifle discharge incident at Fort Dix and opined that there was a worsening in hearing in the Veteran's left ear seen at that time.  He then discussed that the Veteran had reported some hearing loss in recent years and no significant noise exposure following service.  Dr. J.C. opined that it was more likely than not that the Veteran's hearing loss was the result of the noise exposure in service, and in particular, the noise trauma he experienced during the training incident at the rifle range at Fort Dix.

The Board notes that the VA examiner's first opinion was based upon an evaluation of the Veteran, but without review of the service treatment records.  The addendum opinion was then based on the fact that the Veteran's hearing was normal at separation.  However, the absence of in-service evidence of hearing loss disability is not always fatal to a claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The VA examiner's addendum opinion also did not address the Veteran's worsening hearing, which occurred after his separation examination, in October 1969 following the rifle range incident.  In addition, she did not discuss her prior opinion that the Veteran's military service represented his largest dose of unprotected noise exposure and that his hearing loss was the type of hearing loss which resulted from noise exposure.  As such, the 2010 VA opinion and addendum are of limited probative value.

On the other hand, the Board finds that the opinion provided by the Veteran's private audiologist to be probative in this case.  Dr. J.C. reviewed the Veteran's service treatment records, considered his noise exposure both in service and after separation, and provided an opinion that was supported by rationale.  Indeed, he specifically commented on the in-service decrease in hearing in rendering his opinion.  Therefore, the Board concludes that service connection for bilateral hearing loss is warranted.  38 C.F.R. § 3.303.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


